Citation Nr: 0407514	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-08 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple chemical 
sensitivity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).   

Procedural History

The veteran served on active duty from December 1971 until 
December 1975.  

In May 2000, the RO received the veteran's claim of 
entitlement to service connection for multiple chemical 
sensitivity.  The June 2002 rating decision denied the 
veteran's claim.  The veteran disagreed with the June 2002 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 2003.

The Board has found that the development of additional 
evidence would be necessary prior to rendering a decision.  
The case is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action by him is required. 


REMAND

The veteran is seeking entitlement to service connection for 
multiple chemical sensitivity.  In substance, he contends 
that chemical exposure in service led to currently diagnosed 
multiple chemical sensitivity.  More specifically, he 
contends that his military occupational specialty (MOS) as a 
radiology specialist placed him in contact with the chemicals 
that caused his current physical impairment.  

For reasons explained immediately below, the Board believes 
that a remand is in order.



Reasons for remand

The VCAA

During the pendency of this claim the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
although the RO provided the veteran with a recitation of the 
provisions of the VCAA in the January 2003 Statement of the 
Case, the notice provided did not inform the veteran of which 
portion of the evidence is to be provided by him and which 
part VA will attempt to obtain on his behalf.  In this case, 
there is no notice to the veteran of the division of 
responsibilities between him and VA in obtaining evidence 
necessary to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  



Additional evidentiary development

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the United States Court of Appeals for Veterans 
Claims held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service disease or injury), but there was 
not of record competent medical evidence addressing the third 
requirement (a nexus between the current disability and 
active service), VA errs in failing to obtain such a medical 
nexus opinion.

The medical evidence includes a letter provided by the 
veteran's private physician, Dr. M.A.H., D.O., which stated 
that the veteran has been diagnosed with multiple chemical 
sensitivity and that the veteran asserted he has suffered 
occupational chemical exposure both during and after service.  
Dr. H. further stated that the veteran reported to him the 
occurrence of symptoms of multiple chemical sensitivity 
during service and also stated that he had treated the 
veteran for these same symptoms.

However, there is no indication that Dr. H. had the 
opportunity to review the veteran's service medical records.  
Moreover, his statement lacks specificity regarding the nexus 
between the veteran's service and current diagnosis.  The 
Board finds that a medical opinion is necessary prior to 
reaching a decision in the veteran's case.  See Charles, 16 
Vet. App. at 374-5.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  

2.  VBA must arrange for a medical nexus 
opinion from an appropriate medical 
specialist.  In conjunction with 
preparing this opinion, the specialist 
should review the claims file and provide 
an opinion as to whether multiple 
chemical sensitivity is a recognized 
diagnosis and if so determine whether or 
not the veteran has multiple chemical 
sensitivity.  If the responses are in the 
affirmative, the specialist should also 
make a specific determination whether 
multiple chemical sensitivity is as least 
as likely as not related to the veteran's 
in-service chemical exposure.  If the 
examiner deems it necessary, the veteran 
should undergo a VA examination and/or 
diagnostic testing.  The specialist's 
report should be associated with the 
veteran's VA claims folder.

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be allowed an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review if otherwise 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112)]



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



